DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations "acquiring module", "dividing module" and "converting module" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder "acquiring module", "dividing module" and "converting module" coupled with functional language “configured to receive… and perform” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that there are no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
"acquiring module", "dividing module" and "converting module".
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements "acquiring module", "dividing module" and "converting module" are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that the "acquiring module", "dividing module" and "converting module" can be any component, thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20190028722) in view of Park (US 20180090051).

Regarding claim 8, Choi teaches An apparatus for converting image data (fig. 1), comprising: an acquiring module, configured to acquire image data of a target image (301 in fig. 3: obtain raw image data), wherein the image data comprises first pixel values of m pixels in the target image (303 in fig. 3 and p0060: a pixel value for a specific pixel constituting image data is expressed as a bit value), each of the first pixel values comprising a first color value of at least one color channel (401 in fig. 4: separate received bitstream into color channels and p0131: one color channel per pixel), 
Choi does not teach the first color value being within a target color value interval of the at least one color channel, and m being a positive integer.  a dividing module, configured to divide the target color value interval into n color value partitions, n being a positive integer greater than 1; a converting module, configured to determine a color value partition where the first color value falls from the n color value partitions, and convert the first color value into a second color value according to a position of the first color value in the color value partition, the number of bits occupied by the second color value being less than the number of bits occupied by the first color value.
Park teach the first color value being within a target color value interval of the at least one color channel, and m being a positive integer (p0054: (25, 73, 25) with respect to a pixel, the RGB-to-Y converter 140 may convert the RGB data having the values of (25, 73, 25) into the luminance data Y having a value of (Y)=(0.25*R+0.5*G+0.25*B)=(0.25*25+0.5*73+0.25*25)=(49) with respect to the pixel).  
a dividing module, configured to divide the target color value interval into n color value partitions, n being a positive integer greater than 1 (p0068);
a converting module, configured to determine a color value partition where the first color value falls from the n color value partitions, and convert the first color value into a second color value according to a position of the first color value in the color value partition, the number of bits occupied by the second color value being less than the number of bits occupied by the first color value (p0054: may convert the RGB data having 24 bits per pixel into the luminance data Y having 8 bits per pixel and p0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi, and to include the first color value being within a target color value interval of the at least one color channel, and m being a positive integer.  a dividing module, configured to divide the target color value interval into n color value partitions, n being a positive integer greater than 1; a converting module, configured to determine a color value partition where the first color value falls from the n color value partitions, and convert the first color value into a second color value according to a position of the first color value in the color value partition, the number of bits occupied by the second color value being less than the number of bits occupied by the first color value, in order to provide an electronic device capable of reducing interface power consumption between a host device and a display device in a low power mode suggested by Park (p0004).
	
Regarding claim 1, the structural elements of apparatus claim 8 perform all of the steps of method claim 1. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 13, claim 13 recites similar limitations as claim 8, therefore it is rejected for the same reason as claim 8.

Regarding claim 14, Chio in view of Park teaches the device according to claim 13, further comprising a display unit, the display unit comprising m pixel units; wherein each of the pixel units comprises a memory, the memory comprised by each of the pixel units being configured to store at least one second pixel value required for display by each of the pixel units, the second pixel value comprising a second color value of at least one color channel, and m being a positive integer (Park: 150 in fig. 1: display device).

Claims 15 has been analyzed and rejected with regard to claim 8 and in accordance with Choi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0052). 

Regarding claim 7, Chio in view of Park teach the method according to claim 1, the number of bits occupied by the first color value is equal to 8, and the number of bits occupied by the second color value is equal to 2 (Park:p0062: display device 350 through only a portion D0_1, D1_1, D2_1 and D3_1 of the plurality of data lanes D0_1, D1_1, D2_1, D3_1, D0_2, D1_2, D2_2 and D3_2).
The rational applied to the rejection of claim 1 has been incorporated herein.

Allowable Subject Matter

8.	Claims 2-6, 9-12, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Choi et al. (US 20190028722) teaches data conversion.
However, the closest prior art of record, namely Choi et al. (US 20190028722), does not disclose, teach or suggest, the claim limitation, as recited in dependent claims 9, 11, 16, 19.
Claims 10 and 12 are found to be allowable because claims 10 and 12 are depending on claims 9 and 10.
Claims 17, 18 and 10 are found to be allowable because they are depending on claims 16 and 19.
Claims 2 and 5 are method claim corresponding to system claims 9 and 11, therefore they are allowed for the same reason as claim 9 and 11.
Claims 3-4 are found to be allowable because they are depending on claim 2.
Claim 6 is found to be allowable because they are depending on claim 5.
Claim 20 is found to be allowable because they are depending on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677